Title: From Thomas Jefferson to Brewer Godwin, 15 March 1781
From: Jefferson, Thomas
To: Godwin, Brewer



Sir
In Council March 15, 1781

I received and laid before the Board your application in Favour of James Pedin and others. They would have wished extremely to have had it in their Power to comply with your Desire as well from an Inclination to shew their respect to yourself and the several other Gentleman whose names are subscribed, [as] on account of the former meritorious Conduct of those Persons as represented by you, but they are of opinion it is utterly inconsistent with the Proclamation. The Principle which that establishes is that no Citizen taken on his farm, not in Arms, nor acting under the immediate orders of his Commanding Officer can according to the Law of nations be deemed or detained as a Prisoner of War.
The Intention of it was, if the Enemy should continue to act in Defiance of the Law of Nations by obliging them to take with them such pretended prisoners, to put it out of their Power for want of Subsistance and accomodation for great numbers to continue that Practice beyond a certain extent and thus to prevent them from disarming a whole Country which they cannot otherwise subdue.
They have conquered South Carolina by Paroles alone. They will conquer us also if we admit their validity. Thus you see Sir that [this] application is inconsistent with the immediate Object of the proclamation and cannot be complied [with] without annulling that and in our Opinion expos[ing] our Country to the last of Evils. I hope you will consider this as our Apology for not complying with the request presented in your name and that of the several other  respectable Gentlemen whose names are joined with yours. I have the Honor to be with much Respect Sir Your &c.,

T. J.

